Citation Nr: 0830021	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-24 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to March 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In January 2008, the veteran and VA 
filed a Joint Motion for Remand.  A January 2008 Order of the 
Court granted the joint motion, vacating the Board's decision 
and remanding the case for readjudication in compliance with 
the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claim of service 
connection for PTSD.  The record reflects that the veteran 
has diagnoses of PTSD based on an alleged in-service sexual 
assault while aboard the U.S.S. McClelland.  The veteran 
contends that he was sexually assaulted by a storekeeper 
chief, who also assaulted other soldiers aboard the same 
ship.  

The veteran's personnel records indicate that he served on 
the U.S.S. McClelland from November 1954 to August 1955.  
There is no evidence of record that the RO tried to 
corroborate the veteran's stressor by contacting the National 
Personnel Records Center (NPRC) or the Joint Services Records 
Research Center (JSRRC) for deck logs or other ship records.  
The RO should obtain these records.  38 U.S.C.A. § 5102A 
(West 2002); 38 C.F.R. § 3.159(c) (2007). 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Attempt to verify, through 
appropriate channels, the veteran's 
reported in-service sexual assault by 
requesting records from the U.S.S. 
McClelland.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the record.  

2.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


